SUMMARY ORDER
Plaintiff Darlington Amadasu appeals pro se from a judgment of April 29, 2005, entered pursuant to decisions of the District Court denying his motions for default and dismissing his amended complaint. The District Court’s decisions adopted Reports and Recommendations prepared by Chief Magistrate Judge Andrew J. Peck. See Amadasu v. Rosenberg, No. 03 Civ. 6450, 2005 WL 954916 (S.D.N.Y. Apr.26, 2005); Amadasu v. Rosenberg, No. 03 Civ. 6450, 2004 WL 925811 (S.D.N.Y. Apr.30, 2004). Plaintiffs amended complaint alleged numerous violations of state and federal law arising out of his dismissal from positions at Bronx Lebanon Hospital Center and the Institute for Urban Family Health. We assume the parties’ familiarity with the facts, the issues on appeal and the procedural history.
Having carefully reviewed all of plaintiffs arguments, we affirm the District Court’s decisions for substantially the same reasons set forth in those decisions.
We have considered all of plaintiffs arguments on appeal and find them to be without merit. Accordingly, we hereby AFFIRM the judgment of the District Court.